Citation Nr: 0329259	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  93-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to an effective date, prior to January 22, 
1991, for the grant of service-connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial evaluation in excess of 50 
percent for PTSD.  

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Wichita, Kansas, 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).

A historical review of the record shows that in decisions 
dated in May 1981 and May 1983 the Board denied entitlement 
to service connection for schizophrenia.

In October 1987 the Board denied entitlement to service 
connection for PTSD.

In a decision dated in October 1994 the Board determined that 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder including PTSD.  The case was remanded to the M&ROC 
for additional development of the evidence and a de novo 
review of the claim.

Following a de novo review of the record the M&ROC in October 
1996 continued the denial of the veteran's claim and 
forwarded the veteran's case to the Board.

The Board rendered a decision on this issue in August 1999 
granting service-connection for PTSD.  The Board denied 
entitlement to service connection for schizophrenia.  The 
veteran appealed the denial of service connection for 
schizophrenia to the United States Court of Appeals for 
Veterans Claims (CAVC).


In a November 1999 rating decision the RO formally granted 
service connection for PTSD evaluated as noncompensable 
effective from June 7, 1991.

In October 2000 the veteran filed a notice of disagreement 
(NOD) with the November 1999 RO rating decision, claiming he 
was entitled to an earlier effective date for the grant of 
service-connection for PTSD and entitled to a compensable 
evaluation therefor.  

In January 2001 the CAVC issued an Order, which granted 
Appellee's Unopposed Motion for Remand and vacated the August 
1999 decision of the Board in part, denying entitlement to 
service connection for a psychiatric disorder other than 
PTSD.  The case was returned to the Board for consideration 
of VCAA. 

In February 2001 the RO granted entitlement to an earlier 
effective date of January 22, 1991 for service-connection for 
PTSD based on a clear and unmistakable error review of the 
prior rating decision.  

Also the RO granted entitlement to an initial increased 
evaluation of 50 percent for PTSD effective January 22, 1991.

In February 2001 the RO furnished the veteran and 
representative a statement of the case (SOC) solely on the 
issue of entitlement to an initial increased evaluation for 
PTSD evaluated as 50 percent disabling.  The veteran filed a 
timely substantive appeal.

In May 2001 the RO determined the veteran was incompetent for 
VA purposes and a custodian was appointed.  



In a June 18, 2001 letter to the RO the veteran's 
representative specifically requested an informal hearing at 
the RO regarding issues noted in the February 2001 RO rating 
decision.  He requested that the RO contact him with the 
necessary arrangements for such hearing.

In August 2001 the Board remanded the issue of entitlement to 
service connection for schizophrenia pursuant to the January 
2001 CAVC Order to include consideration of VCAA.

Numerous VA medical records were submitted into the record 
including a report of a November 2002 VA psychiatric 
examination report.

In January 2003 the RO furnished the veteran a supplemental 
statement of the case (SSOC) on the issue of entitlement to 
service connection for schizophrenia.

In January and March 2003 the RO furnished the veteran an SOC 
and SSOC on the issues of entitlement to an effective date 
earlier than January 22, 1991 for the grant of service 
connection for PTSD and entitlement to a TDIU.  The veteran 
filed a timely appeal.  

The case was returned to the Board for appellate 
consideration.

Received in mid-September 2002 was "Additional Argument" 
dated August 29, 2003 from the veteran's representative in 
support of the veteran's claim.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A comprehensive review of the record shows that this case was 
returned to the Board prematurely without affording the 
veteran due process.  

In a June 2001 notice of disagreement of record, the 
representative requested a Decision Review Officer hearing on 
the issues on appeal.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the VBA AMC for the following 
development: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The representative should be given an 
opportunity to review the claims folder, 
and a reasonable time  in which to submit 
a presentation on the appellant's behalf.

3.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear for a hearing before 
a Decision Review Officer as soon as 
feasible.  Notice should be sent to the 
appellant and his representative, a copy 
of which should be associated with the 
claims file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the VBA AMC.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

